20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58          Main Document
                                                 Pg 1 of 10



TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, the Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Robert A. Wolf, Esq.
Jill Makower, Esq.
smarkowitz@tarterkrinsky.com
rwolf@tarterkrinsky.com
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A., Inc.
dba de Grisogono USA, Inc.,                                     Case No. 20-10389 (SMB)

                                  Debtor.
------------------------------------------------------------x

         TRUSTEE’S MOTION FOR ORDER (A) AUTHORIZING THE TRUSTEE
         TO RETROACTIVELY REJECT NONRESIDENTIAL REAL PROPERTY
         SUBLEASE FOR PORTION OF PREMISES LOCATED AT 698-700
         MADISON AVENUE, NEW YORK, NEW YORK, AND (B) AUTHORIZING
         THE TRUSTEE TO ABANDON CERTAIN PERSONAL PROPERTY

TO:        THE HONORABLE STUART M. BERNSTEIN
           UNITED STATES BANKRUPTCY JUDGE

           Deborah J. Piazza, the chapter 7 trustee (the “Trustee”) of de Grisogono U.S.A., Inc. dba

de Grisogono USA, Inc. (the “Debtor”), by her attorneys, Tarter Krinsky & Drogin LLP,

respectfully states as follows:

                                          PRELIMINARY STATEMENT

           1.      By this motion (the “Motion”), the Trustee seeks entry of an order (the “Proposed

Order”)1: (a) retroactively rejecting an unexpired nonresidential real property sublease dated as



1
    A copy of the Proposed Order is annexed hereto as Exhibit “A”.


{Client/086384/1/02031938.DOC;2 }
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58      Main Document
                                                 Pg 2 of 10



of February 28, 2017 (the “Sublease”)2 between KLG New York LLC, as sublandlord (“KLG”)

and the Debtor, as subtenant, for the subleased premises consisting of portion of cellar, portion of

ground floor and portion of second floor at 698-700 Madison Avenue, New York, New York

(the “Subleased Premises”), pursuant to section 365(a) of Title 11 of the United States Code, §§

1101-1532, as amended (the “Bankruptcy Code”), Rules 6006(a), 6006(c), 9006(c) and 9014 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Bankruptcy

Rule 9006-1, and (b) authorizing the Trustee to abandon the Debtor’s estate’s interest in certain

personal property consisting of office furnishings, fixtures, safes, display cabinets and the like

(the “Personal Property”), pursuant to Bankruptcy Code section 554(a), Bankruptcy Rule 6007,

and Local Bankruptcy Rules 6007-1 and 9006-1.

           2.      In the exercise of her business judgment, the Trustee wishes to reject the

Sublease, and respectfully submits, as demonstrated below, that rejection of the Sublease as of

the Petition Date (defined below) is warranted and appropriate under the facts set forth herein.

           3.      As set forth below, the Trustee also should be authorized to abandon the Personal

Property because the Personal Property is burdensome to the estate and of inconsequential value

and benefit to the estate.

                         JURISDICTION, VENUE AND STATUTORY BASES

           4.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the order of reference, dated July 10, 1984 (Ward, C.J.). This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409. The statutory predicates for the relief requested are Bankruptcy Code sections 365

and 554(a), Bankruptcy Rules 6006(a), 6006(c), 6007, 9006(c) and 9014 and Local Bankruptcy

Rules 6007-1 and 9006-1.
2
    A copy of the Sublease is annexed hereto as Exhibit “B”.


{Client/086384/1/02031938.DOC;2 }                              2
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58        Main Document
                                                 Pg 3 of 10



                                                BACKGROUND

      A. General

           5.       On February 10, 2010 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 7 of the Bankruptcy Code in this Court.

           6.       Shortly thereafter, the Trustee was appointed as the interim Chapter 7 trustee and

is currently acting in such capacity.

           7.       From approximately March 2017 through the end of January 2020, the Debtor

operated a retail jewelry store at the Subleased Premises selling high end gold and diamond

jewelry and watches.

           8.       In approximately late January 2020, the Debtor ceased operations due to the

Debtor’s Swiss parent company, De Grisogono SA, having filed for creditor protection with the

Swiss authorities in late January 2020.3

           9.       Shortly after the Trustee’s appointment, the Trustee, Trustee’s counsel, and

auctioneer, MYC & Associates, Inc., inspected the Subleased Premises, inventoried and secured

the Debtor’s jewelry inventory, and inspected the Debtor’s Personal Property. The Trustee

promptly advised the sublandlord of the imminent surrender of the Subleased Premises. The

Trustee intends to turn over possession of the Subleased Premises to KLG on Tuesday, February

25, 2020.

      B. The Sublease and the Subleased Premises

           10.      The term of the Sublease is March 1, 2017 through October 20, 2020. Thus, there

are approximately eight (8) months remaining on the Sublease.

           11.      The Sublease provides it is subject and subordinate to (i) the lease dated July 14,

2005 between 700 Madison Partners LLC, as landlord, and KLG, as tenant (the “Lease”), (ii) the
3
    See recent news articles annexed hereto as Exhibit “C”.


{Client/086384/1/02031938.DOC;2 }                             3
20-10389-dsj            Doc 14      Filed 02/21/20 Entered 02/21/20 17:06:58          Main Document
                                                 Pg 4 of 10



lease dated September 7, 2001, between Louis Martin Hubrecht, as ground lessor, and 700

Madison Partners LLC, as ground lessee (the “Ground Lease”), and (iii) all matters to which the

Lease and Ground Lease are or shall be subject and subordinate. (See Sublease § 2).

         12.          The monthly base rent under the Sublease is $158,333.33 per month.            (See

Sublease, § 9 and Exhibit C).

         13.          The Debtor paid all rent owned through January 31, 2020.

    C. The Personal Property

         14.          The Personal Property, consisting of office furnishings, fixtures, safes, display

cabinets and the like, is of inconsequential benefit and value to the estate.

                 I.        THE SUBLEASE SHOULD BE REJECTED RETROACTIVELY

         15.          Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a “trustee,

subject to the court's approval, may assume or reject any executory contract or unexpired lease of

the debtor.” 11 U.S.C. § 365(a).

         16.          Section 365(a) allows a trustee to relieve the bankruptcy estate of burdensome

agreements which have not been completely performed." Stewart Title Guar. Co. v. Old

Republic Nat'l Title Co., 83 F.3d 735,741 (5th Cir. 1996) citing In re Muerexco Petroleum, Inc.,

15 F.3d 60, 62 (5th Cir. 1994).

         17.          The Second Circuit has reaffirmed that the “business judgment” test is the proper

test for the bankruptcy court to apply when faced with a request to reject a lease or executory

contract. See Orion Pictures Corp. v. Showtime Networks, Inc., 4 F.3d 1095 (2nd Cir. 1993). In

Orion Pictures Corp., the Second Circuit held that a bankruptcy court reviewing a “decision to

assume or reject an executory contract should examine the contract and the surrounding

circumstances and apply its best “business judgment” to determine if it would be beneficial or




{Client/086384/1/02031938.DOC;2 }                          4
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58       Main Document
                                                 Pg 5 of 10



burdensome to the estate to assume it.” Id. at 1099 (citing In re Minges, 602 F.2d 38, 43).

Several courts have held that this is not a very difficult standard to meet. See In re Enterprise,

Inc., 163 B.R. 453 (Bankr. E.D. Pa 1994); Johnson v. Fairco Corp., 61 B.R. 317, 320 (N.D. Ill.

1986).

         18.       In view of the Debtor’s cessation of operations, the very substantial monthly rent,

the very limited amount of time remaining under the Sublease (8 months), it is in the best

interests of the estate for the Trustee to reject the Sublease. Therefore, in the sound exercise of

her business judgment, the Trustee respectfully moves to reject the Sublease.

         19.       There is a split in authority as to the effective date of rejection of an unexpired

lease. In re KP Fashion Co., No. 10 CIV. 8429 NRB, 2011 WL 3806116, at *3–4 (S.D.N.Y.

Aug. 29, 2011). In 1995, in In re Jamesway Corp., 179 B.R. 33, 37 (S.D.N.Y.1995), the court

observed that the majority of courts faced with this issue have held that the effective date of

rejection is the date of the bankruptcy court's order approving rejection, and that court approval

is a condition precedent to effective rejection. See, e.g., In re Federated Department Stores, Inc.,

131 B.R. 808, 814–15 (S.D.Ohio 1991) (“[T]he effective date of rejection for purposes of 11

U.S.C. § 365(d) was the date of the bankruptcy court's order approving the rejection[.]”); In re 1

Potato 2, Inc., 182 B.R. 540, 542 (Bankr.D.Minn.1995) (“[R]ejection of a lease is only effective

upon court approval.”). Jamesway adopted the “minority view” that “rejection is effective when

the landlord receives unequivocal notice of the debtor's intent to reject, and that rejection may

occur prior to issuance of the order approving rejection.” Jamesway, 179 B.R. at 37 (affirming

the bankruptcy court's order retroactively setting the rejection date to the last day for filing

objections to the debtor's rejection motion).

         20.       In the years since Jamesway authorized the retroactive rejection of leases under




{Client/086384/1/02031938.DOC;2 }                       5
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58         Main Document
                                                 Pg 6 of 10



section 365(a), a number of courts, including in the Second Circuit, have recognized that, as a

court of equity, a bankruptcy court may authorize a retroactive rejection date “when the equities

demand such remediation.” BP Energy Co. v. Bethlehem Steel Corp., No. 02 CIV. 6419 (NRB),

2002 WL 31548723, at *2–5 (S.D.N.Y. Nov. 15, 2002)(“a bankruptcy court is not precluded as a

matter of law from authorizing a rejection date which precedes the filing of objection when the

equities demand such remediation.”). Accord In re KP Fashion Co., No. 10 CIV. 8429 NRB,

2011 WL 3806116, at *3–4, n.7 (S.D.N.Y. Aug. 29, 2011). See, e.g., In re New Valley Corp,

2000 U.S. Dist. LEXIS 12663 at *44–46 (D.N.J. Aug. 31, 2001) (holding that the bankruptcy

court below properly exercised its discretion in adjusting the effective date of rejection to the

date on which the debtor vacated and the landlord exercised control over the property); In re CCI

Wireless, LLC, 279 B.R. 590, 595 (Bankr.D.Colo.2002) (holding that “when principles of equity

so dictate, [we] may approve a rejection of a nonresidential lease pursuant to 365(a) retroactive

to the motion filing date.”); In re Fleming Cos., 304 B.R. 85, 96 (Bankr.D.Del.2003) (permitting

retroactivity where premises were surrendered); In re Amber's Stores, 193 B.R. 819, 827

(Bankr.N.D.Tex.1996) (same). See also Adelphia Bus. Sols., Inc. v. Abnos, 482 F.3d 602, 607

(2d Cir. 2007)(“We have not ruled on the existence or scope of a bankruptcy court's equitable

authority to order retroactive approval of rejection under § 365, and there is no need for us to do

so here. The parties litigated this case in the district court on the assumption that such authority

existed. Therefore, we will assume, without deciding, that the bankruptcy court had equitable

authority to make its order retroactive.”).

         21.       Here, it would be equitable for the rejection to be made effective as of the Petition

Date given the fact that the Debtor filed this case only eleven (11) days ago and the Trustee

promptly advised the sublandlord of the imminent surrender of the Subleased Premises.




{Client/086384/1/02031938.DOC;2 }                        6
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58       Main Document
                                                 Pg 7 of 10



         22.       Based on the facts set forth herein, the Trustee requests an order rejecting the

Sublease nunc pro tunc to the Petition Date, or, in the alternative, nunc pro tunc to February 25,

2020, the date on which the Subleased Premises will be surrendered to KLG.

            II.      ABANDONMENT OF THE PERSONAL PROPERTY IS WARRANTED

         23.       By this Motion, the Trustee request authority to abandon the Personal Property.

         24.       Section 554(a) of the Bankruptcy Code provides:

                   After notice and a hearing, the trustee may abandon any property of
                   the estate that is burdensome to the estate or that is of
                   inconsequential value and benefit to the estate.

11 U.S.C. § 554(a).

         25.       Section 554(a) thus requires two showings. First, the property to be abandoned

must be property of the estate. 11 U.S.C. §§ 541 and 554. Second, the property to be abandoned

must be burdensome or of inconsequential value or benefit to the debtor’s estate.              In re

Grossinger’s Assocs., 184 B.R. 429, 432 (Bankr. S.D.N.Y. 1995). Moreover, the trustee or

debtor-in-possession is afforded significant discretion in determining the value and benefit of

particular property for the purposes of the decision to abandon it. In re Interpictures Inc., 168

B.R. 526, 535 (Bankr. E.D.N.Y. 1994) (“abandonment is in the discretion of the trustee, bounded

only by that of the court”). “Courts defer to the trustee’s judgment and place the burden on the

party opposing the abandonment to prove a benefit to the estate and an abuse of the trustee’s

discretion.” In re Slack, 290 B.R. 282, 284 (Bankr. N.J. 2003). The right to abandon exists so

that “burdensome property” can be removed and “the best interests of the estate” will be

furthered. South Chicago Disposal, Inc. v. LTV Steel Co., Inc. (In re Chateaugay Corp.), 130

B.R. 162, 166 (S.D.N.Y. 1991) (quoting In re New York Investors Mutual Group, Inc., 143 F.

Supp. 51, 54 (S.D.N.Y. 1956)).




{Client/086384/1/02031938.DOC;2 }                       7
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58       Main Document
                                                 Pg 8 of 10



         26.       The Personal Property is burdensome and of no value to the Debtor’s estate. The

Debtor no longer has any use for the Personal Property, as it ceased operating prior to the

Petition Date. The Trustee’s professionals and auctioneer, who visited the Subleased Premises

on two occasions, have determined the Personal Property has little value and it is not cost-

effective to market and sell the Personal Property.

                                    THE NEED FOR SHORTENED NOTICE

         27.       Due to the very substantial rent under the Sublease, it is in the estate’s best

interest that the Trustee reject the Sublease retroactively as soon as possible.

         28.       Bankruptcy Rule 6006(a) provides that a proceeding to assume, reject, or assign

an executory contract or unexpired lease, other than as part of a plan, is governed by Bankruptcy

Rule 9014.

         29.       Pursuant to Bankrutpcy Rule 6007(a), a party in interest may file and serve an

objection within 14 days of the mailing of the notice of proposed abandonment of property, or

within the time fixed by the Court.

         30.       Local Bankruptcy Rule 9006-1(b) requires that motion papers be served at least

fourteen (14) days before the return date, but also provides this Court can order otherwise with

respect to the fourteen (14) day notice requirement.

         31.       Bankruptcy Rule 9006(c) provides this Court can shorten notice to consider a

motion to assume or reject an unexpired lease pursuant to Bankruptcy Code section 365(a) and

also can shorten notice to consider approval of a motion to abandon property under section

554(a) of the Bankruptcy Code. See Fed. R. Bankr. 9006(c). As such, the Trustee respectfully

requests that the Court enter an order scheduling a hearing on shortened notice so that this

Motion can be heard during the week of February 24, 2020.




{Client/086384/1/02031938.DOC;2 }                      8
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58       Main Document
                                                 Pg 9 of 10



         32.       Bankruptcy Rule 6006(c) provides that notice of a motion to reject an executory

contract or unexpired lease shall be given to the other party to the contract or lease and to other

parties-in-interest as the Court may direct.

         33.       Bankruptcy Rule 6007(a) requires notice of a proposed notice of abandonment or

disposition of property be given to the United States Trustee and all creditors.

         34.       In accordance with Bankruptcy Rules 6006(c) and 6007(a), the Trustee proposes

to provide notice of this Motion to (a) Office of the United States Trustee; (b) KLG; (c) parties to

the Lease, (d) the Debtor; (e) all creditors, (f) all entities holding an interest in any of the

Personal Property; and (g) all entities that have filed an appearance and request for service of

documents as of the date hereof. The Trustee respectifully submits that such notice is adequate

and sufficient notice of the Motion and the relief requested herein.

                                             NO PRIOR REQUEST

         35.       No prior request for the relief sought herein has been made to this or any other

court.

         WHEREFORE, the Trustee respectfully requests entry of an order substantially in the

form of the proposed Order annexed hereto as Exhibit A, (a) authorizing the Trustee to reject the

Sublease, pursuant to Bankruptcy Code section 365(a), nunc pro tunc to the Petition Date, (b)

authorizing the Trustee to abandon the Personal Property pursuant to Bankruptcy Code section




{Client/086384/1/02031938.DOC;2 }                      9
20-10389-dsj           Doc 14       Filed 02/21/20 Entered 02/21/20 17:06:58     Main Document
                                                 Pg 10 of 10



554(a), and (c) granting the Trustee such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       February 21, 2020


                                                       TARTER KRINSKY & DROGIN LLP
                                                       Attorneys for Deborah J. Piazza, the
                                                       Chapter 7 Trustee


                                                       By:    /s/ Scott S. Markowitz
                                                              Scott S. Markowitz, Esq.
                                                              Robert A. Wolf, Esq.
                                                              Jill Makower, Esq.
                                                              1350 Broadway, 11th Floor
                                                              New York, New York 10018
                                                              (212) 216-8000
                                                              smarkowitz@tarterkrinsky.com
                                                              rwolf@tarterkrinsky.com
                                                              jmakower@tarterkrinsky.com




{Client/086384/1/02031938.DOC;2 }                      10
